Citation Nr: 0313009	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  02-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

K. L.




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied benefits sought in May 2001, and the 
appellant appealed its decision.  Her son presented testimony 
before the undersigned member of the Board of Veterans' 
Appeals (Board) during a hearing at the Newark RO in 
September 2002.  


REMAND

While the case was at the Board, regulatory activity which 
concerns matter at issue occurred.  See 67 Fed. Reg. 16309 
(April 5,2002).  38 C.F.R. § 20.1106 was amended.  Moreover, 
the appellant submitted additional evidence.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should provide the appellant 
with a VCAA letter.

2.  The RO should consider the claim in 
light of evidence submitted on appeal 
and the provisions of 
38 C.F.R. § 20.1106 (2002).

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


